Atkinson, J.,
dissenting. The estate was granted “to have and to hold said parcels of land to said railroad, their assigns, for railroad purposes only, and for the time that they shall so use it.” This was not the grant of an absolute estate to be forfeited upon a condition broken, but was the grant of a particular estate limited as to the time of-its enjoyment. Properly construed, the estate was exclusively for railroad purposes—to be enjoyed only so long as the property should be used exclusively for railroad purposes. The grant does not authorize the use of any of the property for other than railroad purposes, or subsist for any purpose where a substantial part of it is used for other than railroad purposes. The estate should be held to have terminated, it appearing that a substantial part of the property was diverted to unauthorized uses. Except as here indicated there is no dissent from the decision of the majority.